PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/256,491
Filing Date: 2 Sep 2016
Appellant(s): Peter et al.



__________________
Richard Esty Peterson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01 October 2021 appealing from the Office Action mailed 25 March 2021.
Real Party in Interest 
A statement identifying by name the real party in interest is contained in the brief dated 01 October 2021.
Summary of the claimed subject matter
The summary of the claimed subject matter in the brief dated 04 January 2022 is correct.
Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 25 March 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
35 USC § 101 and 103
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
None
NEW GROUNDS OF REJECTION
None
Response to argument
Rejections under 35 USC § 101
In the Appeal Brief filed 01 October 2021, the Appellant argues:
Let's be clear. The focus of the pending claims on appeal is an improved answering machine! Like the bull's-eye in an archer's target, the center focus has an outward ripple effect that provides the context for the focal point… Referring to the patent office publication, Figure 7 is an operable electronic diagram related to the circuitry and switching sub-circuitry that enables the answering machine to leap frog the landline telephone when necessary, for example, calling 911 when the phone is off the hook… Try as one may, one .

The Examiner respectfully disagrees.
	It is respectfully submitted, the claims as a whole are directed toward a system that comprises a service provider performing a service for a care recipient, the service is the remote monitoring of the care recipient via the hardware components of the claim. The additional elements that are present in the currently drafted claims are the generic hardware components (i.e., a remote healthcare system, cloud access devices, a central controller, and switch circuitry with a bypass line) and a cloud-based platform, a telephone landline with a conductor line, at least one health monitoring sensor and "transmits the health data to the cloud-based platform".
	Appellant, argues the central controller, is not a generic computer component, but looking to the specification Figure 3, and page 7, line 22-page 8, line 18, the central controller is recited at a high level of generality (i.e., a processor and a speaker board), and is not a particular machine. The broadest reasonable interpretation of the claim, amount to the abstract idea being 
	The claims as drafted, do not improve the functionality of a computer, nor does not claim recite a technical solution to a technical problem. At best, the specification describes a problem of elderly people desiring independent living (see Appellant specification: Background of Invention), which is not a technical problem. Instead the claim is using generic off the shelf hardware (i.e., the central controller and switch circuitry) to perform the abstract idea, which is not a practical application, nor is it significantly more than the abstract idea. Therefore, as the argued additional elements, do not improve the functionality of the computer nor do they provide a solution to technical problem the claim does not recite a practical application to the abstract idea.

Rejections under 35 USC § 103
Appellant further argues:
In the embodiments of Hansen, as understood, this is done through the telephone. In Applicants' invention, this is done by going around the telephone directly to the landline to accommodate the situation where the telephone is "off hook."… Yes, Hallwachs discloses a health care system disclosing cloud computing; yes, Hallwachs discloses icons and modern-day smartphones, but no, it does not show the land line connected controller of Applicants nor does it suggest, or motivate, let alone teach, the use of land line systems for emergency 911 calls… In the primary reference of Hansen (Pub. No. 2007 /0086578 Al) there is a similar attempt to use the location of a service provider recipient, but no mention of a land line or a landline telephone. There is a controller at the location of the care recipient, but no revelations on how it works… Nowhere in Hansen is there mention of a landline or a landline telephone

The Examiner respectfully disagrees.
	It is respectfully submitted, Hansen Figure 1, element 20 clearly shows a landline telephone, additionally paragraph [0020], differentiates that Figure 1, element 20 can be a telephone or a cell phone, the Examiner interprets that the distinction made between cell phone and telephone, would show a landline telephone to one of ordinary skill in the art.

Appellant further argues:
Hansen includes a plethora of permissive alternatives yet fails to define one definitive system with particularity. While Hansen alludes to a similar system to that of Applicants, when it gets down to enablement, in the true sense of the term, the suggested implementation falls short… In Hansen, " .... the remote unit 40 may monitor on -hook, off-hook flashes initiated by the call centerl0 operator." Hansen [0034] This "flash" capability is ill defined and left for speculation. On the other hand, Applicants' mechanism for alerting a 911 response is set out in great detail. In the published application (US 2017 /0235907 Al, hereafter Peter) this mechanism for the apparatus claims is not only shown in great detail in Fig. 6 and Fig. 7, but extensively described in the specification in Peter [0031] to [0042]. Even the primary components in the electrical diagram of Fig. 7 are listed in Peter [0043]… In these enabled landline systems, there are described a bypass circuit 78 that is depicted in Figs. 3 and 6 by a rudimentary schematic. No further enabling description of the mechanics of this circuit is provided

The Examiner respectfully disagrees.
	It is respectfully submitted, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As the Examiner is required to give the broadest reasonable interpretation, all of the limitations are taught by the combination of Hansen, Hallwachs and Stanners. In particular, the argued “ill defined” flash capability of Hansen and bypass circuit of Stanners teach what is required of the currently drafted claims. In particular nowhere in the currently drafted claims, are any specific functionality of the central controller or switch circuitry that differ from the remote unit of Hansen and the bypass circuit of Stanners, in particular the central controller of Hansen flashing teaches that the call comes from the location of the care recipient and the bypass circuit of Stanners teach the bypass connection. Therefore, it is the combination of Stanners and Hansen teach the functionality of the claimed central controller and switch circuitry and would be obvious to combine with the motivation of “consistently providing accurate location data to a 911 operator when a 911 call is made” (Stanners: paragraph [0009]).


Is there "teaching, suggestion or motivation" within the cited prior art of record? Clearly not. The relied on prior art describe a plethora of permissive alternatives. The fact a computer search engine can survey all relevant patents and cherry pick complimentary elements is not the equivalent of the classic inventor sitting in his workshop with all the pertinent issued patent posted on the walls. The combination of cherry-picked elements from the publications (not even patents) of record do not obviate the application claims of Applicants.

The Examiner respectfully disagrees.
	It is respectfully submitted, the number of alternatives presented in Hallwachs does not teach away from the relied upon portions of Hallwachs in providing a cloud-based platform to monitor a patient as relied upon. The motivation for combining the teachings of Hallwachs within the teachings of Hansen is to "dramatically lower cost, while improving the efficiency, of business processes and will also create new vertical automation and service delivery processes for new revenue opportunities" (Hallwachs: paragraph [0003]. Also see, paragraphs [0061]-[0063]), would make incorporating Hallwachs into Hansen and Stanners obvious to one of ordinary skill in the art.




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/A.E.L./Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686   
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.